 1                                                                                         O
 2

 3

 4

 5

 6

 7

 8
 9

10
                               UNITED STATES DISTRICT COURT
11
                             CENTRAL DISTRICT OF CALIFORNIA
12

13    MANUEL DE JESUS ALTAMIRANO-                )   Case No. 19-cv-3964 DDP (FFMx)
      SANTIAGO, LUCIO MENDOZA-                   )
14
      CASTRO, FREDI SAUL CANSECO-                )   ORDER DENYING PLAINTIFFS’
15    VASQUEZ, and others similarly situated     )   MOTION FOR ORDER TO MODIFY
                                                 )   NOV. 13, 2019 ORDER AND
16
                           Plaintiffs,           )   FURTHER LIMIT DISCLOSURE
17                                               )
18          v.                                   )   [Dkt. 90]
                                                 )
19    BETTER PRODUCE, INC., RANCHO               )
20    DEL MAR, INC., C.J.J. FARMING, INC.,       )
      and JUAN CISNEROS,                         )
21                                               )
22                         Defendants.           )
                                                 )
23

24         Presently before the court is Plaintiffs Manuel de Jesus Altamirano-Santiago, Lucio
25   Mendoza-Castro, and Fredi Saul Canseco-Vasquez (collectively, “Plaintiffs”)’ Motion for
26   order to modify Nov. 13, 2019 Order and further limit disclosure. (Dkt. 90.) Having
27   considered the submissions of the parties and heard oral argument, the court denies
28   Plaintiffs’ Motion and adopts the following order.
     I. BACKGROUND
 1
            Plaintiffs are “agricultural workers imported from Mexico by Defendants to work
 2
     in Defendants’ strawberry fields.” (Dkt. 1, Compl. ¶ 1.) Defendants are Rancho del Mar,
 3
     Better Produce, Inc., C.J.J. Farming, Inc., all California corporations with their principal
 4
     place of business in Santa Maria, California, and Juan Cisneros, Chief Executive Officer of
 5

 6   all corporate defendants (collectively, “Defendants”). (Id. ¶¶ 14-17.) The court has set

 7   forth the basic facts of this case in its prior Orders, (Dkt. 46, 84), which it repeats in

 8   relevant part here.

 9          Plaintiffs “were recruited from Oaxaca to work for Defendants” under the “H-2A

10   program.” (Id. ¶¶ 20, 45.) Under the H-2A program, an agricultural employer may

11   import workers to work in agriculture on a temporary basis. (Id. ¶ 20 (citing 8 U.S.C. §

12   1101(a)(15)(H)(ii)(a).) Plaintiffs completed visa paperwork with an individual from the

13   office of Defendant Better Produce. (Id. ¶ 46.) Plaintiffs allege that they were “required

14   to obtain a passport at their own expense without reimbursement from Defendants.” (Id.

15   ¶ 48.) Further, Plaintiffs allege that they were “instructed to travel from Oaxaca to the

16   U.S. Consulate” and were required to pay the cost of travel, hotel expenses, the fee to

17   cross the U.S.-Mexican border, and the “subsistence costs on the travel from the border to

18   Santa Maria, California.” (Id. ¶¶ 59-74.) These costs were “necessary to Plaintiffs and

19   others similarly situated . . . and were not reimbursed by Defendants.” (Id. ¶ 75.)

20          Additionally, Plaintiffs allege that each season, a supervisor for Defendants

21   “collected fees from each Plaintiff and others similarly situated in the amount of $675

22   U.S. Dollars.” (Id. ¶ 56.) The supervisor “indicated that this fee was meant to cover some

23   of the Defendants’ expenses in recruiting foreign workers.” (Id.) Plaintiffs also allege

24   that their “return travel expenses were Defendants’ contractual obligation,” but Plaintiffs

25   “arranged their own travel,” and paid their own expenses to return to their homes in

26   Oaxaca. (Id. ¶¶ 87-92.) Plaintiffs further allege that Defendants did not compensate their

27

28                                                   2
     travel and wait time to go to work, and Plaintiffs did not always receive a timely meal
 1
     period, a thirty-minute meal period, or required rest breaks. (Id. ¶¶ 98-102.)
 2
            Based on these allegations, Plaintiffs bring this action claiming violations of the
 3
     Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 209(a), violations of California’s Labor
 4
     Code, violation of California’s Unfair Competition Law, and breach of contract. On July
 5

 6   30, 2019, the court granted conditional certification of the FLSA action and approved the

 7   proposed FLSA notice to putative opt-in members. (Dkt. 46.) On November 13, 2019, the

 8   court granted Plaintiffs’ motion to proceed by pseudonym, to file future opt-ins and opt-

 9   outs under seal and ordered defense counsel not to share the names of opt-ins with their

10   clients. (Dkt. 84.)

11   II. DISCUSSION

12          Plaintiffs presently move to modify the court’s order dated November 13, 2019

13   which granted Plaintiffs leave to proceed by pseudonym, to file future opt-ins and opt-

14   outs under seal, and ordering Defendants’ counsel to not reveal the names of opt-ins or

15   opt-outs to their clients. (Mot. to Modify (“Mot.”), Dkt. 90; see Order Dkt. 84.) Plaintiffs

16   now request that the court modify the order to order defense counsel not reveal the name

17   of litigants to third parties and to instruct their clients as follows: (1) Not to communicate

18   with individuals participating in the litigation; (2) not to attempt to interfere in the

19   assertion of claims; and (3) not to request current or former laborers to complete opt-out

20   forms or other documents in opposition to the litigation. (Mot. at 2:12-16 (emphasis

21   added).)

22          Plaintiffs set forth evidence that Defendants have engaged in conduct that

23   undermines this FLSA and putative class action. Defendants retained an attorney, who

24   has not appeared for this action, who has, together with Defendants, prepared and

25   obtained numerous G-01 forms in which opt-ins purport to proceed pro se in this action.

26   (Dkt. 90-3.) Defendants do not deny the allegations. Indeed, defense counsel

27   acknowledged to the court that Defendants hired another attorney to engage in ex-parte
28                                                  3
     communications with putative class members but denied prior knowledge of this
 1
     conduct. (Oral Argument, Jan. 27, 2020.) This is not the first time that Defendants have
 2
     engaged in conduct that undermines this FLSA action. The basis of the court’s prior
 3
     order was that Defendants collected over 100 statements from putative class members
 4
     purporting to affirmatively opt out. (See Dkt. 84; Oral Argument, Nov. 4, 2018).
 5

 6          Though Defendants’ conduct is troubling, Plaintiffs do not request relief against

 7   any Defendant, rather, the relief requested is directed to Defendants’ attorneys. The

 8   requested relief is misdirected. The court fails to see how ordering an attorney how to

 9   counsel their client is appropriate. Attorneys have an independent obligation to counsel

10   their clients on all requirements that govern client conduct. Therefore, the court declines

11   to counsel attorneys on how to do so here. The court denies Plaintiffs’ motion without

12   prejudice.

13   IV. CONCLUSION

14          The court denies Plaintiffs’ motion without prejudice. The court’s prior order

15   dated November 13, 2019 remains in effect. Nothing in this order prevents Plaintiffs

16   from seeking future relief.

17

18   IT IS SO ORDERED.
19

20   Dated: 2-3-2020
21                                                    ___________________________________
22                                                          DEAN D. PREGERSON
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28                                                4
